Citation Nr: 0601737	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-25 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dizziness, cramping, and difficulty walking and 
standing.  

2.  Entitlement to service connection for a disability 
manifested by radiculopathy of the lower extremities.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

4.  Entitlement to special monthly pension (SMP) on the basis 
of the need for regular aid and attendance of another person 
or by reason of being housebound.  


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 RO decision, 
which denied service connection for disability manifested by 
dizziness, cramping, difficulty walking and standing, 
radiculopathy of the lower extremities, peripheral neuropathy 
of the upper extremities, and SMP.  

In March 2005, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript of that hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file and due 
process has been observed, and to obtain a contemporary 
medical opinion as to the nature and severity of the 
veteran's disabilities for pension purposes.  

With regard to all claims except for SMP, it became evident 
in the August 2003 substantive appeal statement, which was 
made even more apparent at the March 2005 hearing and in a 
December 2005 statement of his representative, that the 
veteran attributed his claimed disabilities to a back injury 
allegedly sustained in service.  In other words, the veteran 
is claiming service connection for residuals of a back 
injury.  It is noted that the RO has previously adjudicated a 
claim of service connection for a back disability in a March 
1989 rating decision, wherein the RO found no history of any 
back injury during service.  The veteran did not appeal this 
decision, and thus it is considered final.  As such, to 
reopen the claim, new and material evidence must be received.  
See 38 C.F.R. § 3.156 (2005).  Before the Board may address 
the question of back injury residuals, the RO should 
adjudicate the inextricably intertwined issue of service 
connection for a back disability in the context of whether 
new and material evidence has been received to reopen such 
claim.  

Prior to adjudicating the back disability claim, the RO 
should obtain pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, 
the veteran testified that he first sought treatment at the 
VA (i.e., VA facility now known as "Jesse Brown VA Medical 
Center") for a back disability soon after discharge from 
service, in about the early part of 1969.  See Transcript, 
page 8.  In a June 2002 medical release, the veteran also 
indicated further treatment at the Westside VA Medical Center 
(VAMC) in November 1986 and July 1987, relevant to his hands 
and spine.  While it appears that the RO attempted to obtain 
some of these records in December 2002 and January 2003, the 
file does not reflect whether any records are available.  

With regard to the SMP claim, the veteran claims that he is 
in need of the aid and attendance of another person on a 
daily basis.  A veteran is deemed to be in need of regular 
aid and attendance if he:  (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b) (West 
2002); 38 C.F.R. § 3.351(c) (2005).  The following criteria 
are considered in determining whether a factual need for aid 
and attendance has been established:  (1) the inability of 
the veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; (2) the frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; (3) the inability of the veteran to feed himself 
through loss of coordination of his upper extremities or 
through extreme weakness; (4) the inability of the veteran to 
attend to the wants of nature; or (5) the presence of 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2005).

A preliminary review of the claims file indicates that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for SMP.  38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.159.  VA examinations in 
November 2002 revealed several disabilities.  At the hearing, 
it was suggested that the veteran's medical condition has 
worsened, and that as a consequence he apparently required 
daily assistance.  In view of the foregoing, it is the 
Board's judgment that the veteran should be afforded an 
examination to assess the current severity of his various 
medical disabilities and their effect on his ability to leave 
the home or its immediate premises and to care for his basic 
needs without assistance.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain copies of 
records, relevant to evaluation of the 
veteran for spine problems and any 
residuals thereof, from Westside (Jesse 
Brown) VAMC since discharge from service 
in November 1968.  Those records not 
already obtained should be associated with 
the claims file. 

2.  The RO should arrange for a VA 
examination in order to determine the 
current severity of the veteran's 
disabilities and his entitlement to 
special monthly pension benefits based on 
the need for regular aid and attendance 
of another person or by reason of being 
housebound.  All indicated studies should 
be performed in this regard.  It would be 
helpful if VA Form 21-2680 (Examination 
for Housebound Status or Need for Regular 
Aid and Attendance) was completed in this 
regard.  The claims folder should be 
provided to any examiner for review prior 
to the evaluation.  The examiner should 
specifically comment on whether the 
veteran requires regular aid and 
attendance or has been rendered 
housebound as the result of medical 
disability.  A complete rationale for any 
opinion expressed must be provided.

3.  The RO should adjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
back disability.  If the veteran is not 
satisfied with the decision, he may 
initiate an appeal by filing a notice of 
disagreement.  If, and only if, an appeal 
is perfected on this issue by the filing 
of a substantive appeal, should it be 
certified to the Board for further 
appellate review.

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for a disability manifested by 
dizziness, cramping, and difficulty 
walking and standing; service connection 
for a disability manifested by 
radiculopathy of the lower extremities; 
service connection for peripheral 
neuropathy of the upper extremities; and 
SMP on the basis of the need for regular 
aid and attendance of another person or 
by reason of being housebound, based on a 
review of the entire evidentiary record.  
If the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

